—In a proceeding pursuant to Business Corporation Law § 1104-a seeking, inter alia, the dissolution of the respondent corporation, the petitioner appeals from so much of an order of the Supreme Court, Nassau County (Joseph, J.), dated May 14, 1998, as determined that the valuation date of the corporation and its shares is the day prior to the date on which the instant petition was filed.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the petitioner’s contention, the Supreme Court properly adhered to Business Corporation Law § 1118 (b) in determining the valuation date of his shares. Business Corporation Law § 1118 (b) states that a court may, inter alia, “determine the fair value of the petitioner’s shares as of the *643day prior to the date on which such petition was filed” (see also, Matter of Pace Photographers, 71 NY2d 737, 746; see also, Matter of Taines v Barry One Hour Photo Process, 123 Misc 2d 529, affd 108 AD2d 630). Ritter, J. P., Altman, Goldstein and McGinity, JJ., concur.